Opinion by
White, P. J.
§ 114. Caveat emptor; applies to administrator’s sale; does not apply to a secret trust. The doctrine of caveat emptor applies to sales made by an administrator. But it can only apply so far as to affect a purchaser at such a sale with notice of everything that he could have ascertained by the use of ordinary diligence. [Love v. Berry, 22 Tex. 371.] It does not apply in favor of a secret trust, which by the use of such ordinary diligence would not have been ascertained.
§ 115. Charge of court; erroneous, will not reverse when. A charge of itself erroneous will not, in a civil case, be sufficient ground for reversal, when no exception is taken, or additional instruction or counter charge asked, unless it clearly appears that the jury were misled by the charge given and complained of. [Cook v. Wooters, 42 Tex. 294; W. & W. Con. Rep. § 710.]
Affirmed.